UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2161


NICOLE YVETTE WINSTON,

                Plaintiff - Appellant,

          v.

OFFICE OF NAVAL RESEARCH,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:16-
cv-01797-PWG)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicole Yvette Winston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nicole Yvette Winston appeals the district court’s order

dismissing       her       civil       action      under        28     U.S.C.

§§ 1915(e)(2)(B)(ii), 1915A(b)(1) (2012), and denying her motion

to reconsider under Fed. R. Civ. P. 59(e).             We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.              Winston v. Office of

Naval Research, No. 8:16-cv-01797-PWG (D. Md. Aug. 9, 2016 &

Sept. 12, 2016).       We deny Winston’s motion for a transcript at

government expense and dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument    would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                       2